Per Curiam.
Each of these causes was submitted upon a motion to-quash the bill of exceptions. The grounds therefor, and the facts connected therewith, are similar to those stated in Nash v. Costello, 50 Neb., 325, the only difference in the facts being that in none of the cases was any objection to the proposed bill -made before the same was signed and *330allowed by the trial judge, while in the case of Hake v. Woolner, after the statutory period for serving the bill had elapsed, the attorneys for the respective parties stipulated, in writing indorsed thereon, that the bill of exceptions should be allowed and signed by the judge. In each case the draft of the proposed bill was served upon opposing counsel out of time, and the motion to quash was not filed until months after the cause had been docketed in this court, and the briefs of plaintiff in error on the merits had been printed, served, and filed. In all the cases but two, the defendants’ counsel had filed their briefs before any objection to the bill of exceptions was raised in this court. The determination of the several motions is controlled by the decision in Nash v. Costello, supra, and cases there cited. The objection now urged against the bill of exceptions has been waived, and the motions to quash are denied.
Motions overruled.